Citation Nr: 1224024	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  03-27 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of hysterectomy.


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, ABS Legal Advocates, P.A.


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to November 1993.

This matter was last before the Board of Veterans' Appeals (Board) in August 2008, on appeal of a January 2004 rating decision of the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA). The RO denied entitlement to service connection for residuals of hysterectomy. The claim was remanded by the Board in May 2005 and August 2008.

The Veteran requested a hearing before the Board in Washington, D.C., and later asked that her hearing be rescheduled as a videoconference at the Atlanta RO. However, she withdrew her request in an October 2005 letter. Her hearing request has been withdrawn. 38 C.F.R. § 20.702(e). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on her part.


REMAND

The claims file reflects that pertinent evidence remains outstanding and a clarifying medical opinion is necessary.

The Veteran is claiming entitlement to service connection for hysterectomy residuals. Specifically, she contends that she experienced gynecological symptoms including uterine fibroids during service that worsened to the point of requiring a hysterectomy after service. She was afforded VA examinations in October 2003 and August 2009. 

The 2009 examiner noted that the Veteran underwent hysterectomy as the result of dysmenorrhea and cyclical discomfort. The examiner observed that there was no medical evidence of any uterine abnormalities, such as fibroids, during her active duty service. Although conceding that fibroids may have been present if small enough to go undetected, the examiner explained that fibroids are not associated with cyclical pain, but constant pain after becoming large. The examiner opined that the Veteran's dysmenorrhea was likely present during her active duty service, but explained that "it would by definition have been present since menarche." However, the examiner did not address the Veteran's contentions that her symptoms (either dysmenorrhea or fibroids) worsened during and as a result of service. The RO/AMC must obtain a clarifying opinion as to whether or not the Veteran's active duty service worsened her symptoms beyond a natural progression. 38 C.F.R. § 4.2.

The last VA and military medical records within the claims file were generated on April 13, 2011 and October 15, 2011, respectively. While this case is in remand status, the RO/AMC must obtain any updated treatment records from VA and Tricare.

The Veteran has not reported receiving any private medical treatment pertinent to her claim for service connection for residuals of hysterectomy. However, as records from Morrow Healthcare are within the claims file and reflect ongoing general medical treatment, the RO/AMC must provide her with an authorization form for the release of any records generated by this provider after January 2011. The RO/AMC also must inquire if she has received any other pertinent private medical treatment and provide her with authorization forms for the release of any identified records.

Accordingly, the case is REMANDED to the RO for the following action:

1. Gather outstanding records of VA medical treatment - records generated after April 13, 2011 - and associate them with the claims file.

2. Take appropriate steps to obtain any pertinent Tricare treatment records generated after October 15, 2011 and associate them with the claims file. If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in her possession.

3. Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file - to specifically include, but not limited to, records generated after January 2011 from Morrow Healthcare. If any of the requested private records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in her possession. 

4. After completing the above, return the Veteran's claims file to the August 2009 VA examiner pursuant to 38 C.F.R. § 4.2 for clarifying opinions as to the claims for hysterectomy residuals. If the August 2009 examiner is not available, provide the claims file to another examiner of suitable background and experience to render the requested medical opinions. The following considerations will govern the review:

a. The entire claims folder and a copy of this remand must be made available to the examiner in conjunction with the review and the resulting report must indicate that pertinent evidence was reviewed. 

b. If the examiner determines that another examination is warranted, the RO must take appropriate steps to schedule the examination. 

c. After REVIEWING THE CLAIMS FILE, the examiner must provide a clarifying medical opinion addressing the Veteran's contentions that her symptoms worsened during, and as a result of, service. Specifically, the examiner must discuss the 2009 examiner's statement that the hysterectomy was performed due to dysmenorrhea that "would have been present since menarche" and opine whether or not the Veteran's active duty service likely worsened her symptoms beyond a natural progression. The examiner must also note the 2009 opinion that fibroids could have been present at the time of the Veteran's service and provide an opinion as to whether or not her active military service likely exacerbated any such small fibroids beyond a natural progression.

d. The examiner must complete an independent review of the entire claims file.

e. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record. 

f. All clinical findings must be reported in detail and correlated to a specific diagnosis.

5. Readjudicate the Veteran's claim. If the claim is not granted in full, the Veteran and her counsel, if any, must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is her responsibility to report for any examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010). If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


